



Exhibit 10.1




A-Mark Precious Metals, Inc.


EMPLOYMENT AGREEMENT
Executed November 22, 2019




This Employment Agreement (this “Agreement”) is between A-MARK PRECIOUS METALS,
INC., a Delaware corporation (the “Company” or “A-Mark”), and GREGORY N.
ROBERTS, an individual (“Mr. Roberts”).


WHEREAS, Mr. Roberts has served the Company as Chief Executive Officer and in
related capacities under the Employment Agreement between Mr. Roberts and the
Company dated February 19, 2016 (the “Prior Employment Agreement”), which
terminates June 30, 2020.


WHEREAS, the Company seeks to continue to employ Mr. Roberts as its Chief
Executive Officer and in related capacities after the termination of the Prior
Employment Agreement.


WHEREAS, Mr. Roberts seeks to accept such employment, subject to the terms of
this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Mr. Roberts hereby agree as follows:


1.    Employment; Term; Effectiveness; Prior Employment Agreement. The Company
hereby employs Mr. Roberts, and Mr. Roberts hereby accepts employment with the
Company, in accordance with and subject to the terms and conditions set forth in
this Agreement. The term of Mr. Roberts' employment under this Agreement (the
“Term”) will commence July 1, 2020 (the “Effective Date”) and, unless earlier
terminated in accordance with Section 4, will terminate on June 30, 2023. The
stock option grant under Section 3(c), the restricted stock unit grant under
Section 3(d) and the bonus payment under Section 3(e) will be effective at the
dates specified in those subsections. The terms of the Prior Employment
Agreement remain in effect through June 30, 2020.


2.    Duties.


(a)    During the Term, Mr. Roberts will serve as the Chief Executive Officer of
the Company. Mr. Roberts will have such duties and responsibilities as are
customary for the position of Chief Executive Officer (including Mr. Roberts'
positions in effect under the Prior Employment Agreement) and any other duties,
responsibilities or offices he may be reasonably assigned by the Board of
Directors of the Company.


(b)    During the Term, Mr. Roberts will devote his full business time and best
efforts to the business and affairs of the Company and its subsidiaries, subject
to the following: Mr. Roberts is permitted to continue to serve as Executive
Chairman, Chief Executive Officer, a


1



--------------------------------------------------------------------------------




director and other executive and employment capacities for Spectrum Group
International, Inc. (“SGI”) and its subsidiaries and affiliates, for not more
than 20% of his business time. Mr. Roberts understands and acknowledges that Mr.
Roberts' duties will require business travel from time to time.


(c)    During the Term, the Company agrees to nominate Mr. Roberts to serve as a
member of the Company's Board of Directors, and Mr. Roberts agrees to serve in
such capacity for no additional compensation other than as provided hereunder.
Upon Mr. Roberts’ termination of employment hereunder for any reason, he agrees
to resign as a member of the Board of Directors, and from any other positions he
may then hold with the Company or any of its subsidiaries or affiliates, and
that he will execute such documents and take such other action, if any, as may
be requested by the Company to give effect to any such resignation.


(d)    Mr. Robert’s principal job site will be at 2121 Rosecrans Avenue, Suite
6300, El Segundo, California 90245, or such other job site as may be mutually
agreed to by the parties.


3.    Compensation.


(a)    During the Term, the Company shall pay Mr. Roberts a salary, which will
vary based upon whether Mr. Roberts is then also serving in an executive
capacity for SGI and its subsidiaries and affiliates and devoting less than 100%
of his business time to the Company, as follows:
Annual salary if Mr. Roberts is devoting 100% of business time to A-Mark and not
serving SGI in an executive capacity
Annual salary if Mr. Roberts is not devoting 100% of business time to A-Mark,
including if serving SGI in an executive capacity
$700,000
$560,000



The Board may determine to increase, but not to decrease, the level of salary,
in its discretion. Such salary, as in effect at a given time, is the “Base
Salary.” If Mr. Roberts ceases serving SGI during a fiscal year and then devotes
100% of his business time to the Company, the Base Salary will be
proportionately adjusted in accordance with the above table at the time of such
changes. Payment of the Base Salary will be in accordance with the Company's
standard payroll practices and subject to all legally required or customary
withholdings.


(b)     Mr. Roberts will be eligible to receive an annual bonus (the
“Performance Bonus”) for each of the Company fiscal years during the Term, with
such annual bonus to have a targeted amount equal to 100% of Base Salary for the
year. The Performance Bonus, if any, generally will be based on the extent to
which performance goals established by the Company for each of such years have
been met, subject to Exhibit A hereto. Each Performance Bonus, if any, shall be
paid within 40 days following the issuance by the Company of financial
statements for the fiscal year in respect of which such bonus is payable,
provided that in no event shall the Performance Bonus be paid later than January
2 of the year following the end of such fiscal year. Except as provided in
Section 5, Mr. Roberts must be employed by the Company on the last day of the
fiscal year to be eligible for the Performance Bonus.


(c)    The Company shall grant non-qualified stock options to Mr. Roberts for
the purchase of 212,730 shares of A-Mark Common Stock under the Company’s 2014
Stock Award and Incentive Plan. The grant date of the stock options will be the
date upon which the parties


2



--------------------------------------------------------------------------------




hereto have executed this Agreement, with a stated expiration date of ten years
after the date of grant. The stock options will be subject to the following
terms and conditions and such additional terms and conditions as are more fully
set forth in the Stock Option Agreement attached hereto as Exhibit B:


Option - Number of Underlying Shares
Exercise Price of Option
Stated Vesting Dates *
212,730
100% of Grant-Date Fair Market Value
Becomes vested as to 33.33% of underlying shares on each of June 30, 2021, June
30, 2022, and June 30, 2023





*
Subject to accelerated vesting as set forth in the Stock Option Agreement upon
the occurrence of certain specified events.



(d)     The Company will grant 7,000 restricted stock units (“RSUs”) to Mr.
Roberts under the Company’s 2014 Stock Award and Incentive Plan. The grant date
of the RSUs will be the date upon which the parties hereto have executed this
Agreement.


(i)
Vesting. The RSUs, if they have not previously been forfeited, will vest in full
upon the achievement of the “Price Performance Hurdle” not later than June 30,
2023. The Price Performance Hurdle will be deemed to be achieved at the end of
the earliest period of 30 consecutive calendar days beginning after the grant of
the RSUs during which the average closing price per share of Company Common
Stock in the Nasdaq Global Select Market on the trading days within that period
is $15.00 or higher; provided that Mr. Roberts remains employed by the Company
continuously through that vesting date.



(ii)
Clawback. In the event that Mr. Roberts is not continuously employed by the
Company through July 1, 2020 and therefore fails (or will fail) to perform
services under this Agreement on the Effective Date, the RSUs will be canceled
and forfeited or, if they have previously vested, then within five business days
following his termination of employment, Mr. Roberts will transfer and surrender
to the Company, for no consideration, all shares issued in settlement of the
RSUs or, if such shares previously were sold or disposed of, Mr. Roberts will
pay to the Company in cash the aggregate fair market value of the shares issued
in settlement of the RSUs based on the closing price of the Company’s common
stock on the date of Mr. Roberts’ termination of employment.



(iii)
Other Terms. The RSUs will be subject to such additional terms and conditions as
are more fully set forth in the Restricted Stock Units Agreement attached hereto
as Exhibit C.



(e)    The Company will pay to Mr. Roberts a signing bonus in the amount of
$100,000 at the first regular payroll date after the date of execution of this
Agreement. In the event that Mr. Roberts is not continuously employed by the
Company through July 1, 2020 and therefore fails (or will fail) to perform
services under this Agreement on the Effective Date, he will repay to the


3



--------------------------------------------------------------------------------




Company, without interest, the full amount of the signing bonus within five
business days following his termination of employment.


(f)    Upon submission by Mr. Roberts of vouchers in accordance with the
Company's standard procedures, the Company shall reasonably promptly reimburse
Mr. Roberts for all reasonable and necessary travel, business entertainment and
other business expenses incurred by Mr. Roberts in connection with the
performance of his duties under this Agreement.


(g)    During the Term:


(i)
Mr. Roberts is entitled to participate in any and all medical insurance, group
health, disability insurance and other benefit plans that are made generally
available by the Company to employees of the Company (either directly or through
a wholly-owned subsidiary), provided that the medical, group health and
disability insurance benefits provided by the Company to Mr. Roberts shall be
substantially as favorable to Mr. Roberts as those generally provided by the
Company to its senior executives.



(ii)
Mr. Roberts is entitled to receive four weeks paid vacation a year and paid
holidays made available pursuant to the Company's policy to all senior
executives of the Company. The Company may, in its sole discretion, at any time
amend or terminate any such benefit plans or programs, upon not less than 30
days' prior written notice to Roberts.



(iii)
Mr. Roberts will be entitled to annual reimbursement from the Company of the
cost of premiums paid by Mr. Roberts to secure such life insurance coverage on
his life as he determines in his discretion; provided that the Company’s maximum
annual reimbursement obligation under this Section 3(g)(iii) shall be capped
based on the annual cost of a customary term life insurance policy with a
maximum face amount of $1.0 million purchased for a five-year term for a
non-smoker at the same age as Mr. Roberts as of July 1, 2020, such cost to be
determined by September 30, 2020.  This benefit is intended to be in addition
to, and not in lieu of, any group life insurance coverage provided by the
Company.



(h)    Upon submission of vouchers in accordance with the Company's standard
procedures, the Company shall reasonably promptly directly pay or reimburse Mr.
Roberts for his reasonable motor vehicle costs and related expenses, such as
insurance, repairs, maintenance, and gas, up to $750.00 per month, during the
Term.


(i)    The Company shall indemnify Mr. Roberts, to the fullest extent permitted
by the Company's by-laws and applicable law, for any and all liabilities to
which he may be subject as a result of, in connection with or arising out of his
employment by the Company (including service as a director) hereunder, as well
as the costs and expenses (including reasonable attorneys' fees) of any legal
action brought or threatened to be brought against him or the Company or any of
its affiliates as a result of, in connection with or arising out of such
employment. Mr. Roberts shall be entitled to the full protection of any
insurance policies that the Company may elect to maintain generally for the
benefit of its directors and officers. The Company shall advance funds to Mr.
Roberts in payment of his legal fees to the fullest extent permitted by law. In
the event of any inconsistency or ambiguity between this provision and the
Company's by-laws, the by-laws shall


4



--------------------------------------------------------------------------------




prevail; provided, however, that the scope of indemnification provided under the
by-laws shall in no event be reduced from the scope as in effect at the
Effective Date.


(k)    Compensation paid or payable under this Agreement, including any
Performance Bonus paid or payable under Section 3(b), shall be subject to
recoupment by the Company in accordance with the terms of any policy relating to
recoupment (or clawback) approved by the Board of Directors and in effect at the
time of payment of such compensation, in addition to the repayment provisions of
Sections 3(d) and 3(e).


4.     Termination. Mr. Roberts' employment hereunder may be terminated prior to
the expiration of the Term under the circumstances set forth in this Section 4.
Upon any termination of Mr. Roberts' employment, the Term shall immediately end,
although this Agreement shall remain in effect and shall govern the rights and
obligations of the parties hereto.
 
(a)     Mr. Roberts' employment hereunder will terminate upon Mr. Roberts'
death.


(b)    Except as otherwise required by law, the Company may terminate Mr.
Roberts' employment hereunder at any time after Mr. Roberts becomes Totally
Disabled. For purposes of this Agreement, Mr. Roberts will be “Totally Disabled”
as of the earlier of (l) the date Mr. Roberts becomes entitled to receive
disability benefits under the Company's long-term disability plan and (2) Mr.
Roberts' inability to perform the duties and responsibilities contemplated under
this Agreement for a period of more than 180 consecutive days due to physical or
mental incapacity or impairment.


(c)    The Company may terminate Mr. Roberts' employment hereunder for Cause at
any time after providing written notice to Mr. Roberts. For purposes of this
Agreement, the term “Cause” shall mean any of the following:
    
(1)
Mr. Roberts' neglect or failure or refusal to perform his duties under this
Agreement (other than as a result of total or partial incapacity or disability
due to physical or mental illness);



(2)
any intentional act by or omission of Mr. Roberts that materially injures the
reputation or business of the Company or any of its affiliates, or his own
reputation;



(3)
Mr. Roberts' conviction (including conviction on a nolo contendere plea) of a
felony or any crime involving, in the good faith judgment of the Company, fraud,
dishonesty or moral turpitude;



(4)
the breach of an obligation set forth in Section 6;

    
(5)
any other material breach of this Agreement; or

    
(6)
any material violation of the Company's Code of Ethics, as may be amended from
time to time (the “Code of Ethics”).



Termination by the Company for Cause shall become effective at such time as is
specified by the Board, except that, in the cases of “neglect or failure” to
perform his duties under this Agreement, as set forth in 4(c)(1) above, a
material breach as set forth in 4(c)(5) above, or a material violation


5



--------------------------------------------------------------------------------




of the Code of Ethics as set forth in 4(c)(6) above, a termination by the
Company with Cause shall become effective 30 days following delivery of a
written notice by the Company to Mr. Roberts that the Company is terminating his
employment with Cause, which specifies in reasonable detail the basis therefor,
except the termination will not become effective if within that 30-day period
Mr. Roberts has cured the circumstances giving rise to Cause and, in the 12
months preceding the delivery of such written notice, the Company had not
delivered a previous notice of the existence of Cause for “neglect or failure”
to perform duties under this Agreement.


(d)    The Company may terminate Mr. Roberts' employment hereunder for any
reason (i.e., without Cause), upon 30 days' prior written notice.


(e)    Mr. Roberts may terminate his employment hereunder for Good Reason at any
time after providing written notice to the Company (subject to the timing
requirements relating to such notice as provided in this Section 4(e)). Mr.
Roberts also may terminate his employment hereunder without Good Reason, upon 90
days’ written notice to the Company. For the purposes of this Agreement, “Good
Reason” means any of the following occurring during the Term (unless consented
to by Mr. Roberts in writing):


(1)
The Company decreases or fails to pay Mr. Roberts' Base Salary or Performance
Bonus or the benefits provided in Section 3, other than an immaterial failure to
pay that is corrected within the applicable cure period;



(2)
Mr. Roberts no longer holds the office as Chief Executive Officer of the
Company, or no longer is a member of the Board of Directors, or his functions
and/or duties under Section 2(a) are materially diminished; and

    
(3)
Mr. Roberts' job site is relocated to a location that is more than one hundred
(100) miles from the current location, unless the parties mutually agree to
relocate more than such distance from the then current location.



A termination by Mr. Roberts with Good Reason shall be effective only if, within
30 days following delivery of a written notice by Mr. Roberts to the Company
that Mr. Roberts is terminating his employment with Good Reason, which specifies
in reasonable detail the basis therefor, the Company has failed to cure the
circumstances giving rise to Good Reason. In addition, a termination by Mr.
Roberts shall be effective only if the Company receives notice of such
termination not later than 90 days after the event constituting Good Reason
occurs.


(5)    Compensation Following Termination Prior to the End of the Term. In the
event that Mr. Roberts' employment hereunder is terminated during but prior to
the expiration of the Term, Mr. Roberts will be entitled only to the following
compensation and benefits under this Agreement upon such termination (together
with such other provisions that may be set forth in the Stock Option Agreement
and Restricted Stock Units Agreement):


(a)    In the event that Mr. Roberts' employment hereunder is terminated during
but prior to the expiration of the Term by reason of Mr. Roberts' death or Total
Disability, pursuant to Section 4(a) or 4(b), the Company shall pay the
following amounts to Mr. Roberts (or Mr. Roberts' estate, as the case may be),
to be paid as soon as practicable following the date of such termination, but in
no event prior to the time such payment would not be subject to tax under Code
Section 409A:


6



--------------------------------------------------------------------------------






(1)
any accrued but unpaid Base Salary for services rendered before the date of
termination;



(2)
the Performance Bonus, if any, not yet paid for any fiscal year ending prior to
the date of termination of Mr. Roberts' employment, payable as and when such
Performance Bonus would have been paid had Mr. Roberts' employment continued;



(3)
any incurred but unreimbursed expenses required to be reimbursed pursuant to
Section 3(f) or 3(h);



(4)
any vacation accrued and unused to the date of termination; and



(5)
payment of a pro rata (based on the number of days during the fiscal year of
termination that Mr. Roberts was employed) portion of the Performance Bonus, if
any, for the fiscal year in which Mr. Roberts' employment terminated, payable as
and when such bonus would have been paid had Mr. Roberts' employment continued
based on actual performance achieved for the fiscal year.



In addition, for a period of six (6) months, beginning on the date of
termination of Mr. Roberts' employment by reason of death or Total Disability,
the Company will, at its expense, provide medical and group health insurance
benefits to Mr. Roberts and his dependents (or just his dependents, as the case
may be), which benefits shall be substantially as favorable to Mr. Roberts or
his dependents as those provided to him and his dependents immediately preceding
the termination of his employment, provided that Mr. Roberts co-payments or
other obligations to pay for such benefits shall be substantially the same as
applied at the time of his termination of employment, and provided further that
this benefit shall be limited to the amount that can be paid or provided by the
Company without such benefit being deemed discriminatory under applicable law
such that it would result in material penalties to the Company.


(b)    In the event that Mr. Roberts' employment hereunder is terminated prior
to the expiration of the Term by the Company for Cause pursuant to Section 4(c)
or by Mr. Roberts without Good Reason pursuant to Section 4(e), the Company
shall pay the following amounts to Mr. Roberts, to be paid as soon as
practicable following the date of such termination, but in no event prior to the
time such payment would not be subject to tax under Section 409A of the Code;


(1)
any accrued but unpaid Base Salary for services rendered before the date of
termination;

    
(2)
the Performance Bonus, if any, not yet paid for any fiscal year ending prior to
the date of termination of Mr. Roberts' employment, payable as and when such
Performance Bonus would have been paid had Mr. Roberts' employment continued;

    
(3)
any incurred but unreimbursed expenses required to be reimbursed pursuant to
Section 3(f) or 3(h); and

    
(4)
any vacation accrued and unused to the date of termination.





7



--------------------------------------------------------------------------------




(c)    In the event that Mr. Roberts' employment hereunder is terminated prior
to the expiration of the Term by the Company without Cause pursuant to Section
4(d), or by Mr. Roberts with Good Reason pursuant to Section 4(e), the Company
shall pay the following amounts to Mr. Roberts, to be paid as soon as
practicable following the date of such termination, but in no event prior to the
time such payment would not be subject to tax under Section 409A of the Code:


(1)
any accrued but unpaid Base Salary for services rendered before the date of
termination;

    
(2)
the Performance Bonus, if any, not yet paid for any fiscal year ending prior to
the date of termination of Mr. Roberts' employment, payable as and when such
Performance Bonus would have been paid had Mr. Roberts' employment continued;

    
(3)
any incurred but unreimbursed expenses required to be reimbursed pursuant to
Section 3(f) or 3(h);

    
(4)
any vacation accrued and unused to the date of termination;

    
(5)
payment of a pro rata (based on the number of days during the fiscal year of
termination that Mr. Roberts was employed) portion of the Performance Bonus, if
any, for the fiscal year in which Mr. Roberts' employment terminated, payable as
and when such bonus would have been paid had Mr. Roberts' employment continued
based on actual performance achieved for the fiscal year; and

    
(6)
payment of a lump sum severance payment equal to the “Severance Amount.” The
“Severance Amount” shall be an amount equal to the greater of $1,000,000 or 100%
of “Annualized Pay.” For this purpose, “Annualized Pay” will be calculated as
annualized salary for the latest 36 months through the month before termination,
plus annual average of Performance Bonuses paid for the three fiscal years
preceding the fiscal year of termination. Salary and Performance Bonuses refer
to compensation actually paid by A-Mark to Mr. Roberts, except that any
Performance Bonus payable under clause (2) above for a completed fiscal year
will be treated as paid.



(d)    The benefits to which Mr. Roberts may be entitled upon termination
pursuant to the plans, policies and arrangements referred to in Section 3(g)
will be determined and paid in accordance with the terms of those plans,
policies and arrangements.


(e)    Except as may be provided under this Agreement, under the terms of any
incentive compensation, employee benefit, or fringe benefit plan applicable to
Mr. Roberts at the time of termination of Mr. Roberts' employment prior to the
end of the Term, Mr. Roberts will not be entitled to receive any other
compensation, or to participate in any other plan, arrangement or benefit, with
respect to any future period after the termination of his employment.


(f)    This Agreement is subject to the Company's “Special Rules for Compliance
with Code Section 409A Applicable to Employment Agreements,” as from time to
time amended or supplemented.


(g)    Effect of Code Sections 4999 and 280G on Payments.


8



--------------------------------------------------------------------------------




    
(1)     In the event that Mr. Roberts becomes entitled to any benefits or
payments in the nature of compensation (within the meaning of Section 280G(b)(2)
of the Code) under this Agreement or any other plan, arrangement, or agreement
with the Company or a subsidiary (the “Payments”), and such Payments will be
subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Code (or
any similar tax that may hereafter be imposed) in connection with a change in
control, then, subject to reasonable notification to Mr. Roberts and, if he so
requests, discussions with his advisors, the Payments under this Agreement shall
be reduced (but not below zero) to the Reduced Amount (as defined below), if so
reducing the Payments under this Agreement will provide Mr. Roberts with a
greater net after-tax amount than would be the case if no such reduction were
made. The “Reduced Amount” shall be an amount expressed in present value that
maximizes the aggregate present value of the Payments without causing any
Payment to be subject to the Excise Tax, determined in accordance with Section
280G(d)(4) of the Code. Only amounts payable under this Agreement shall be
reduced pursuant to this Section 5(g). Payments payable in cash and having the
lowest denominated value relative to the valuation of such Payments as
“parachute payments” shall be reduced first.


(2)    In determining the potential impact of the Excise Tax, the Company may
rely on any advice it deems appropriate including, but not limited to, the
advice of its independent accounting firm, legal advisors and compensation
consultants. For purposes of determining whether any of the Payments will be
subject to the Excise Tax and the amount of such Excise Tax, the Company may
take into account any relevant guidance under the Code and the regulations
promulgated thereunder, including, but not limited to, the following:


(A)
The amount of the Payments which shall be treated as subject to the Excise Tax
shall be equal to the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code, as determined by the Company's independent
accounting firm or other advisor;



(B)
The value of any non-cash benefits or any deferred or accumulated payment or
benefit shall be determined by the Company's independent accounting firm or
other advisors in accordance with the principles of Sections 280G(d)(3) and (4)
of the Code; and



(C)
The value of any non-competition covenants contained in this Agreement or other
agreement between Mr. Roberts and the Company or an affiliate shall be taken
into account to reduce “parachute payments” to the maximum extent allowable
under Section 280G of the Code.



For purposes of the determinations under this Section 5(g), Mr. Roberts shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the applicable payment is to be
made, and state and local income taxes at the highest marginal rate of taxation
in the state and locality of Mr. Robert's residence, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes (unless it is impracticable for Mr. Roberts to itemize his
deductions).




9



--------------------------------------------------------------------------------




6.    Exclusive Employment; Nonsolicitation; Nondisclosure of Proprietary
Information; Surrender of Records; Inventions and Patents; Code of Ethics; Other
Commitments.


(a)    No Conflict; No Other Employment. During the period of Mr. Roberts'
employment with the Company, Mr. Roberts shall not: (i) engage in any activity
which conflicts or interferes with or derogates from the performance of Mr.
Roberts' duties hereunder nor shall Mr. Roberts engage in any other business
activity, whether or not such business activity is pursued for gain or profit
and including service as a director of any other company, except as approved in
advance in writing by the Company (which approval shall not be unreasonably
withheld); provided, however, that Mr. Roberts shall be entitled to manage his
personal investments and otherwise attend to personal affairs, including
charitable, social and political activities, in a manner that does not
unreasonably interfere with his responsibilities hereunder, or (ii) engage in
any other employment, whether as an employee or consultant or in any other
capacity, and whether or not compensated therefor. The foregoing
notwithstanding, the Company acknowledges and agrees that (A) Mr. Roberts has
engaged and intends to continue to engage in certain other business
transactions, subject to the approval of the Audit Committee of the Company's
Board of Directors as appropriate and (b) employment or other service to SGI to
the extent and as permitted under Section 2(b) will not contravene this Section
6(a).


(b)    Non-solicitation. In consideration of the payment by the Company to Mr.
Roberts of amounts that may hereafter be paid to Mr. Roberts pursuant to this
Agreement (including, without limitation, pursuant to Sections 3 and 5 hereof)
and other obligations undertaken by the Company hereunder, Mr. Roberts agrees
that during his employment with the Company and for a period of one year
following the date of termination of his employment, without the written consent
of the Company Mr. Roberts shall not, directly or indirectly, (i) solicit,
encourage or recruit, or attempt to solicit, encourage or recruit any of the
employees, agents, consultants or representatives of the Company or any of its
affiliates to terminate his, her, or its relationship with the Company or such
affiliate; or (ii) solicit, encourage or recruit, or attempt to solicit,
encourage or recruit, any of the employees, agents, consultants or
representatives of the Company or any of its affiliates to become employees,
agents, representatives or consultants of any other person or entity. The
foregoing notwithstanding, actions by SGI (including its affiliates) or by Mr.
Roberts in his capacity as a director or executive officer of SGI (or its
affiliates) relating to hiring shall not be deemed to violate this Section 6(b),
and actions by Mr. Roberts during his employment that are intended to further
the business and are in the best interests of the Company and its affiliates
shall not be deemed to violate this Section 6(b).


(c)    Proprietary Information. Mr. Roberts acknowledges that during the course
of his employment with the Company he will necessarily have access to and make
use of proprietary information and confidential records of the Company and its
affiliates. Mr. Roberts covenants that he shall not during his employment by the
Company or its affiliates or at any time thereafter, directly or indirectly, use
for his own purpose or for the benefit of any person or entity other than the
Company, nor otherwise disclose, any proprietary information to any individual
or entity, unless such disclosure has been authorized in writing by the Company
or is otherwise required by law. Mr. Roberts acknowledges and understands that
the term “proprietary information” includes, but is not limited to: (a) the
software products, programs, applications, and processes utilized by the Company
or any of its affiliates; (b) the name and/or address of any customer or vendor
of the Company or any of its affiliates or any information concerning the
transactions or relations of any


10



--------------------------------------------------------------------------------




customer or vendor of the Company or any of its affiliates with the Company or
such affiliate or any of its or their partners, principals, directors, officers
or agents; (c) any information concerning any product, technology, or procedure
employed by the Company or any of its affiliates but not generally known to its
or their customers, vendors or competitors, or under development by or being
tested by the Company or any of its affiliates but not at the time offered
generally to customers or vendors; (d) any information relating to the computer
software, computer systems, pricing or marketing methods, sales margins, cost of
goods, cost of material, capital structure, operating results, borrowing
arrangements or business plans of the Company or any of its affiliates; (e) any
information which is generally regarded as confidential or proprietary in any
line of business engaged in by the Company or any of its affiliates; (f) any
business plans, budgets, advertising or marketing plans; (g) any information
contained in any of the written or oral policies and procedures or manuals of
the Company or any of its affiliates; (h) any information belonging to customers
or vendors of the Company or any of its affiliates or any other person or entity
which the Company or any of its affiliates has agreed to hold in confidence; (i)
any inventions, innovations or improvements covered by this Agreement; and G)
all written, graphic and other material relating to any of the foregoing. Mr.
Roberts acknowledges and understands that information that is not novel or
copyrighted or patented may nonetheless be proprietary information. The term
“proprietary information” shall not include information generally available to
and known by the public or information that is or becomes available to Mr.
Roberts on a non­confidential basis from a source other than the Company, any of
its affiliates, or the directors, officers, employees, partners, principals or
agents of the Company or any of its affiliates (other than as a result of a
breach of any obligation of confidentiality).


(d)    Confidentiality and Surrender of Records. Mr. Roberts shall not during
his employment by the Company or its affiliates or at any time thereafter
(irrespective of the circumstances under which Mr. Roberts' employment by the
Company terminates), except as required by law, directly or indirectly publish,
make known or in any fashion disclose any confidential records to, or permit any
inspection or copying of confidential records by, any individual or entity other
than in the course of such individual's or entity's employment or retention by
the Company. Upon termination of employment for any reason or upon request by
the Company, Mr. Roberts shall deliver promptly to the Company (without
retaining any copies) all property and records of the Company or any of its
affiliates, including, without limitation, all confidential records. For
purposes hereof, “confidential records” means all correspondence, reports,
memoranda, files, manuals, books, lists, financial, operating or marketing
records, magnetic tape, or electronic or other media or equipment of any kind
which may be in Mr. Roberts' possession or under his control or accessible to
him which contain any proprietary information. All property and records of the
Company and any of its affiliates (including, without limitation, all
confidential records) shall be and remain the sole property of the Company or
such affiliate during Mr. Robert’s employment by the Company and its affiliates
and thereafter.


(e)    Inventions and Patents. All inventions, innovations or improvements
(including policies, procedures, products, improvements, software, ideas and
discoveries, whether patent, copyright, trademark, service mark, or otherwise)
conceived or made by Mr. Roberts, either alone or jointly with others, in the
course of his employment by the Company, belong to the Company,. Mr. Roberts
will promptly disclose in writing such inventions, innovations or improvements
to the Company and perform all actions reasonably requested by the Company to
establish and confirm such ownership by the Company, including, but not limited
to, cooperating with and assisting the Company in obtaining patents, copyrights,
trademarks, or service marks for the Company in the United States and in foreign
countries.


11



--------------------------------------------------------------------------------






(f)    Enforcement. Mr. Roberts acknowledges and agrees that, by virtue of his
position, his services and access to and use of confidential records and
proprietary information, any violation by him of any of the undertakings
contained in this Section 6 would cause the Company and/or its affiliates
immediate, substantial and irreparable injury for which it or they have no
adequate remedy at law. Accordingly, Mr. Roberts acknowledges that the Company
may seek an injunction or other equitable relief by a court of competent
jurisdiction restraining any violation or threatened violation of any
undertaking contained in this Section 6, and consents to the entry thereof. Mr.
Roberts waives posting by the Company or its affiliates of any bond otherwise
necessary to secure such injunction or other equitable relief. Rights and
remedies provided for in this Section 6 are cumulative and shall be in addition
to rights and remedies otherwise available to the parties hereunder or under any
other agreement or applicable law.


(g)    Code of Ethics. Nothing in this Section 6 is intended to limit, modify or
reduce Mr. Roberts' obligations under the Company's Code of Ethics. Mr. Roberts'
obligations under this Section 6 are in addition to, and not in lieu of, Mr.
Roberts' obligations under the Code of Ethics. To the extent there is any
inconsistency between this Section 6 and the Code of Ethics that would permit
Mr. Roberts to take any action or engage in any activity pursuant to this
Section 6 that he would be barred from taking or engaging in under the Code of
Ethics, the Code of Ethics shall control.


(h)    Cooperation With Regard to Litigation. Mr. Roberts agrees to cooperate
with the Company, during the Term and thereafter (including following Mr.
Roberts's termination of employment for any reason), by making himself
reasonably available to testify on behalf of the Company or any subsidiary or
affiliate of the Company, in any action, suit or proceeding, whether civil,
criminal, administrative or investigative, and to assist the Company, or any
subsidiary or affiliate of the Company, in any such action suit, or proceeding,
by providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
subsidiary or affiliate of the Company, as reasonably requested. The Company
agrees to reimburse Mr. Roberts, on an after-tax basis each calendar quarter,
for all expenses actually incurred in connection with his provision of testimony
or assistance in accordance with the provisions of Section 6(h) of this
Agreement (including reasonable attorneys' fees) but not later than the last day
of the calendar year in which the expense was incurred (or, in the case of an
expense incurred in the final quarter of a calendar year, the next following
February 15).


(i)     Non-Disparagement. Mr. Roberts shall not, at any time during his
employment by the Company and its affiliates and thereafter, make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally or otherwise, or take any action which may, directly or indirectly,
disparage the Company or any of its subsidiaries or affiliates or their
respective officers, directors, employees, advisors, businesses or reputations.
Notwithstanding the foregoing, nothing in this Agreement shall preclude Mr.
Roberts from making truthful statements that are required by applicable law,
regulation or legal process.


(j)    Release of Employment Claims. Mr. Roberts agrees, as a condition to
receipt of any termination payments and benefits provided for in Section 5 of
this Agreement (other than compensation accrued and payable at the date of
termination without regard to termination) that he will execute a general
release agreement, in substantially the form set forth in Exhibit D to this
Agreement, releasing any and all claims arising out of Mr. Roberts's employment
other than


12



--------------------------------------------------------------------------------




enforcement of this Agreement and other than with respect to vested rights or
rights provided for under any equity plan, any compensation plan or any benefit
plan or arrangement of the Company or rights to indemnification under any
agreement, law, Company organizational document or policy or otherwise. The
Company will provide Mr. Roberts with a copy of such release simultaneously with
delivery of the notice of termination, but not later than 21 days before (45
days before if Mr. Roberts's termination is part of an exit incentive or other
employment termination program offered to a group or class of employees) Mr.
Roberts's termination of employment. Mr. Roberts shall deliver the executed
release to the Company eight days before the date applicable under Section 5 of
this Agreement for the payment of the termination payments and benefits payable
under Section 5 of this Agreement.


7.    Notices. Every notice or other communication required or contemplated by
this Agreement must be in writing and sent by one of the following methods: (1)
personal delivery, in which case delivery is deemed to occur the day of
delivery; (2) certified or registered mail, postage prepaid, return receipt
requested, in which case delivery is deemed to occur the day it is officially
recorded by the U.S. Postal Service as delivered to the intended recipient; or
(3) next­ day delivery to a U.S. address by recognized overnight delivery
service such as Federal Express, in which case delivery is deemed to occur one
business day after being sent. In each case, a notice or other communication
sent to a party must be directed to the address for that party set forth below,
or to another address designated by that party by written notice:


If to the Company, to:


A-Mark Precious Metals, Inc.
2121 Rosecrans Avenue, Suite 6300,
El Segundo, California 90245Attention: General Counsel


If to Mr. Roberts, to:


Mr. Gregory N. Roberts
2121 Rosecrans Avenue, Suite 6300,
El Segundo, California 90245


8.    Assignability; Binding Effect. This Agreement is a personal contract
calling for the provision of unique services by Mr. Roberts, and Mr. Roberts'
rights and obligations hereunder may not be sold, transferred, assigned, pledged
or hypothecated. The rights and obligations of the Company under this Agreement
bind and run in favor of the successors and assigns of the Company.


9.    Complete Understanding. This Agreement (including Exhibits) constitutes
the complete understanding between the parties with respect to the employment of
Mr. Roberts by the Company and supersedes all prior agreements and
understandings (subject to Section 1 above), both written and oral, between the
parties with respect to the subject matter of this Agreement.


10.    Amendments; Waivers. This Agreement may not be amended except by an
instrument in writing signed on behalf of the Company and Mr. Roberts. No waiver
by any party of any breach under this Agreement will be deemed to extend to any
prior or subsequent breach or affect in any way any rights arising by virtue of
any prior or subsequent such occurrence. Waiver by either party of any breach by
the other party will not operate as a waiver of any other


13



--------------------------------------------------------------------------------




breach, whether similar to or different from the breach waived. No delay on the
part of the Company or Mr. Roberts in the exercise of any of their respective
rights or remedies will operate as a waiver of that right.


11.    Severability. If any provision of this Agreement or its application to
any person or circumstances is determined by any court of competent jurisdiction
to be unenforceable to any extent, that unenforceable provision will be deemed
eliminated to the extent necessary to permit the remaining provisions to be
enforced, and the remainder of this Agreement, or the application of the
unenforceable provision to other persons or circumstances, will not be affected
thereby. If any provision of this Agreement, or any part thereof, is held to be
unenforceable because of the scope or duration of or the area covered by that
provision, the court making that determination shall reduce the scope, duration
of or area covered by that provision or otherwise amend the provision to the
minimum extent necessary to make that provision enforceable to the fullest
extent permitted by law.
    
12.    Survivability. The provisions of this Agreement that by their terms call
for performance subsequent to termination of Mr. Roberts' employment hereunder,
or subsequent to the termination of this Agreement, will survive such
termination. Without limiting the generality of the foregoing, the provisions of
Sections 3(i), 5 and 6 shall survive any termination of this Agreement in
accordance with their terms.


13.    Governing Law. This Agreement is governed by the laws of the State of
California, without giving effect to principles of conflict of laws.


14.    Jurisdiction; Service of Process. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
must be brought against any of the parties in the courts of the State of
California, Los Angeles County, or, if it has or can acquire jurisdiction, in
the United States District Court for the Southern District of California, and
each of the parties consents to the jurisdiction of those courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein. Process in any such action or proceeding may be
served by sending or delivering a copy of the process to the party to be served
at the address and in the manner provided for the giving of notices in Section
13. Nothing in this Section 14, however, affects the right of any party to serve
legal process in any other manner permitted by law. Each party hereto waives
trial by jury.


15.    Mitigation. In no event shall Mr. Roberts be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to him under any of the provisions of this Agreement, and such amounts shall not
be reduced whether or not Mr. Roberts obtains other employment.


The undersigned hereby execute this Agreement on the date stated in the
introductory clause.




14



--------------------------------------------------------------------------------




 
 
 
A-MARK PRECIOUS METALS, INC.
 


/s/ Thor Gjerdrum
Name:
Thor Gjerdrum
Title:
President

    


/s/ Gregory N. Roberts


 Gregory N. Roberts




                                            




15



--------------------------------------------------------------------------------






Exhibit A


A-Mark Precious Metals, Inc.
Performance Bonus for Chief Executive Officer


This Exhibit to the Employment Agreement, executed November 22, 2019 (the
“Employment Agreement”), between A-Mark Precious Metals, Inc. (the “Company”)
and Gregory N. Roberts, sets forth the terms of the opportunity of Mr. Roberts
to earn the “Performance Bonus” authorized in Section 3(b) of the Employment
Agreement. This Performance Bonus remains subject to the terms of Section 3(b)
and other applicable terms of the Employment Agreement. Capitalized terms herein
have the meanings as defined in the Employment Agreement.


In each of fiscal years during the Term, Mr. Roberts will have the opportunity
to earn a Performance Bonus. The Performance Bonus will be an annual incentive
award granted under the Company’s 2014 Stock Award and Incentive Plan, subject
to the following terms:


General. The Performance Bonus will be earned based on three factors: (i) the
level of the Company’s pre-tax profits equaling or exceeding $10 million; (ii)
the achievement of a pre-specified level of Company per-tax profits (the
“Profits Goal”) and (iii) the achievement of other specified goals (“Other
Goals”).


Target Payout, Maximum Payout and Weighting: The target payout level for the
Performance Bonus will be established by the Committee in accordance with
Section 3(b) of the Employment Agreement (the “Target Performance Bonus”). The
maximum payout of Performance Bonus will be 150% of the Target Performance
Bonus. The portion of the Performance Bonus that may be earned based on the
Profits Goal will be weighted 75% and the portion that may be earned based on
the Other Goals will be weighted 25%.


Pre-Tax Profits Hurdle: If the level of Company pre-tax profits equals or
exceeds $10 million (the “Performance Hurdle”), the Performance Bonus will be
payable based on the pre-specified terms of the Profits Goal and Other Goals, so
that, if both the Profits Goal and the Other Goals are achieved at target level,
the Target Performance Bonus will be earned and payable (in this case, as stated
below, the Committee will retain discretion to pay at levels above the Target
Performance Bonus, subject to the limits specified below). If the Performance
Hurdle is not achieved, the payment of the Performance Bonus, if any, will be in
the discretion of the Committee, which may consider the level of achievement of
the Profits Goal and Other Goals and other factors that the Committee may deem
relevant.


Profits Goal. The target level of performance of the Profits Goal will be
achievement of the Company’s budgeted level of pre-tax profits for the fiscal
year, as specified in Company budgets for the fiscal year approved by the Board
and also approved as the Profits Goal by the Compensation Committee. .


If the Performance Hurdle is achieved: (i) Achievement of the target level of
performance -- 100% of the Profits Goal target -- will result in the earning of
not less than 75% and not more than 112.5% of the Target Performance Bonus, with
the payout level in excess of 75%, up to 112.5%, determined in the discretion of
the Committee; and (ii) Achievement of threshold level performance -- 80% of the
Profits Goal target -- will result in earning of 60% of the





--------------------------------------------------------------------------------




Target Performance Bonus. In the event the Profits Goal performance level is
between the threshold (80%) and target (100%) level of the Profits Goal, the
payout level will be determined by means of straight-line interpolation based on
the payout levels of 60% and 75% of the Target Performance Bonus. In the event
that performance is less than the threshold (80%) level of the Profits Goal, the
Committee will retain discretion to determine the level of payout, if any, of
the Performance Bonus relating to the Profits Goal, subject to the applicable
limits as set forth below.


Other Goals. The Other Goals will be one or more quantitative and qualitative
goals established by the Committee, providing an award opportunity with an
aggregate threshold payout level of 20% of the Target Performance Bonus and a
target payout level of 25%, such payout levels corresponding to the specified
level of achievement of the Other Goals, and subject to achievement of the
Performance Hurdle. Other Goals will be specified actions or results relating to
the Company as a whole, Mr. Roberts individually, or other designated items that
the Committee regards as having potential to significantly advance the business
success of the Company (for example, expanding business lines or product
offerings, improving management processes, identifying and implementing
acquisitions or joint ventures, etc.). The Committee may specify payout levels
above the level of 25% of the Target Performance Bonus corresponding to
above-target performance with respect to Other Goals, either as a term specified
when the Other Goals are established or otherwise in its discretion, provided
that such above-target payouts will not exceed 37.5% of the Target Performance
Bonus. In the event that performance is less than the threshold level or target
level of one or more Other Goals, if the “gate-keeper” goal has been achieved
(as set forth below), the Committee will retain discretion to determine the
level of payout, if any, of the Target Performance Goal, subject to achievement
of the Performance Hurdle.


Pre-tax profits. “Pre-tax profits” means the Company's net income determined
under Generally Accepted Accounting Principles (or GAAP) for the given fiscal
year, adjusted as follows:
    
•
The positive or negative effects of income taxes (in accordance with GAAP) shall
be eliminated from net income in determining pre-tax profits.



•
Unless otherwise determined by the Committee, no other adjustment shall be made
to pre-tax profits. Thus, for clarity, other extraordinary expenses and bonus
compensation accruals shall remain included in net income and minority interests
shall remain excluded from net income in determining pre-tax profits.



However, in setting the target level and related terms of the Profits Goal, the
Committee may specify other or different adjustment provisions. Pre-tax profits
and adjustments shall be determined by the Committee, in good faith. At such
time as full year performance information is available, the Committee will
determine whether the Performance Hurdle has been achieved and the level of
achievement and all other matters relating to the Profits Goal and the Other
Goals and the corresponding amount of Performance Bonus to be paid hereunder.






17



--------------------------------------------------------------------------------





Exhibit B


A-Mark Precious Metals, Inc.


2014 Stock Award and Incentive Plan


Stock Option Agreement


This Stock Option Agreement (the “Agreement”), which includes the attached
“Terms and Conditions of Option Grant,” confirms the grant, effective November
22, 2019, by A-Mark Precious Metals, Inc., a Delaware corporation (“A-Mark"), to
Gregory N. Roberts ("Employee"), of a non-qualified stock option (the "Option")
to purchase shares of A-Mark Common Stock, par value $0.01 per share (the
"Shares"), as set forth below. The Option is granted under Section 6(b) of the
A-Mark 2014 Stock Award and Incentive Plan, as amended, and under Section 3(c)
of the Employment Agreement between Employee and A-Mark, executed November 22,
2019 (the “Employment Agreement”), in consideration of Employee’s entry into
such Employment Agreement and his continuing service to A-Mark in executive
capacities.


The principal terms of the Option granted hereby are as follows (subject to
adjustment in accordance with the Plan and this Agreement):


Shares purchasable:    212,730 A-Mark Shares
    
Exercise Price and Stated Vesting Dates:        




Option - Number of Underlying Shares
Exercise Price Per-Share
of Each Option
Stated Vesting and Exercisability Dates *
212,730
$10.25
Becomes vested as to 33.33% of underlying shares on each of June 30, 2021, June
30, 2022 and June 30, 2023



The Option will become vested and exercisable, in whole or in part, on an
accelerated basis upon the occurrence of certain events relating to Termination
of Employment, in accordance with Section 4 hereof, and will become fully vested
and exercisable upon a Change in Control (including a Change in Control prior to
July 1, 2020), as defined in Section 8 of the Plan.


Expiration Date: The Option will expire at 11:59 PM on June 30, 2030 (the
“Stated Expiration Date”); provided, however, that the Option is subject to
termination prior to the Stated Expiration Date upon a Termination of
Employment, in accordance with Section 4 hereof. The occurrence of a Change in
Control of A-Mark does not by itself affect the expiration or termination of the
Option. If, at the date on which the Option or any portion thereof are to expire
or terminate, the Fair Market Value of a Share exceeds the Exercise Price and if
the Option or portion thereof that will expire or terminate are otherwise vested
and exercisable, the Option will be automatically exercised by the withholding
of Option Shares to pay the exercise price and applicable withholding taxes.






18



--------------------------------------------------------------------------------







The Option is subject to the terms and conditions of the Plan and this
Agreement, including the Terms and Conditions of Option Grant attached hereto
and deemed a part hereof. The number and kind of Shares purchasable, the
Exercise Prices, and other terms and conditions are subject to adjustment in
accordance with Section 10(c) of the Plan. Capitalized terms used in this
Agreement but not defined herein shall have the same meanings as in the Plan.


Employee acknowledges and agrees that (i) the Option is nontransferable as set
forth in Section 5 hereof and Section 10(b) of the Plan, (ii) the Option is
subject to early termination in the event of Employee's Termination of
Employment in certain circumstances, as specified in Section 4 hereof, and (iii)
sales of Shares acquired by exercise of the Option will be subject to compliance
with applicable Federal and state securities laws, which may preclude such
sales, and will be subject to the Company's policies regulating insider trading
by employees, and (iv) a copy of the Plan and related information previously
have been delivered to Employee, are being delivered to Employee herewith, or
are available as specified in Section 1 hereof.


IN WITNESS WHEREOF, A-Mark Precious Metals, Inc. has caused this Agreement to be
executed by its officer thereunto duly authorized.




A-MARK PRECIOUS METALS, INC.




Date: November 22, 2019            
By:
Carol Meltzer
Executive Vice President and General Counsel












19



--------------------------------------------------------------------------------





TERMS AND CONDITIONS OF OPTION GRANT


The following Terms and Conditions apply to the Option granted to Employee by
A-Mark Precious Metals, Inc. ("A-Mark"), as specified in the Stock Option
Agreement (of which these Terms and Conditions form a part). Certain specific
terms and conditions of the Option, including the number of A-Mark Shares
purchasable, vesting terms and conditions, Expiration Date and Exercise Prices,
are set forth on the cover page hereto, which is an integral part of this
Agreement.
    
1.    General. The Option is granted to Employee under the A-Mark 2014 Stock
Award and Incentive Plan (the “Plan”), which has previously been delivered to
Employee and/or is available upon request to the General Counsel of A-Mark. All
of the applicable terms, conditions and other provisions of the Plan are
incorporated by reference herein. Capitalized terms used in this Agreement but
not defined herein shall have the same meanings as in the Plan. If there is any
conflict between the provisions of this document and mandatory provisions of the
Plan, the provisions of the Plan govern. By accepting the grant of the Option,
Employee agrees to be bound by all of the terms and provisions of the Plan (as
presently in effect or later amended), the rules and regulations under the Plan
adopted from time to time, and the decisions and determinations of the
Compensation Committee of the Board of Directors (the "Committee") made from
time to time. The Option is a non-qualified stock options (not an incentive
stock option as defined under Section 422 of the Internal Revenue Code of 1986,
as amended).
 
2.    Right to Exercise Option. Subject to all applicable laws, rules,
regulations and the terms of the Plan and this Agreement, Employee may exercise
the Option at such time or times and to the extent the Option has become vested
and exercisable, as specified on the cover page hereto, and prior to or on the
applicable Stated Expiration Date of the Option (but not after any termination,
forfeiture or expiration of the Option prior to the Stated Expiration Date).
 
3.    Method of Exercise. To exercise the Option or any part thereof, Employee
must (a) give written notice to the Chief Financial Officer or General Counsel
of A-Mark, which notice shall specifically refer to this Agreement, identify the
Option, state the number of A-Mark Shares as to which the Option is being
exercised and the Exercise Price relating to the Option or portion thereof being
exercised, and any instructions relating to issuance of the A-Mark Shares, which
notice shall be signed by Employee, (b) pay in full to A-Mark the applicable
Exercise Price of the Option for the number of A-Mark Shares being purchased in
cash (including by check), payable in United States dollars, or by tender of
A-Mark Shares owned by Employee having a then Fair Market Value equal to the
exercise price, or by any other payment method then permitted by A-Mark under
the Plan, and (c), unless this requirement is waived by A-Mark, deliver the
investment representation statement in the form attached as Attachment A (the
“Investment Representation Statement”). Once Employee gives notice of exercise,
such notice may not be revoked. When Employee validly exercises an Option, or
part thereof, A-Mark will transfer A-Mark Shares to Employee in certificated
form or make such a transfer (or make a non-certificated credit) to Employee's
brokerage account at a designated securities brokerage firm or otherwise deliver
A-Mark Shares to Employee. Employee shall not have at any time any rights with
respect to A-Mark Shares covered by this Agreement prior to the valid exercise
as specified herein, and no adjustment shall be made for dividends or other
rights for which the record date is prior to such valid exercise except as
provided in the Plan and this Agreement.






20



--------------------------------------------------------------------------------




4.    Termination Provisions. The following provisions will govern the vesting,
exercisability and expiration of the Option in the event of Employee's
Termination of Employment on or after July 1, 2020 and at a time that the Option
remains outstanding, unless the Committee determines to provide more favorable
terms:


(a)    Death or Disability. In the event of Employee's Termination of Employment
due to death or Disability (as defined below) on or after July 1, 2020, a
pro-rata portion (determined in accordance with Section 4(f) below) of the
Option (if not previously vested) will become vested, with the remaining
unvested portion of the Option forfeited, and the vested portion of the Option
will be and remain exercisable until the earlier of two years after such
Termination of Employment or the Stated Expiration Date, at which time the
Option will terminate.


(b)    Termination by A-Mark Without Cause or by Employee for Good Reason. In
the event of Employee's Termination of Employment by A-Mark without Cause or by
Employee for Good Reason (as those terms are defined below) on or after July 1,
2020, the Option (if not previously vested) will become vested in full, and the
vested Option will be and remain exercisable until the earlier of three years
after such Termination of Employment or the Stated Expiration Date, at which
time the Option will terminate.


(c)    Termination by A-Mark for Cause. In the event of Employee's Termination
of Employment by A-Mark for Cause (as defined below), the Option immediately
will terminate.


(d)    Termination by the Employee Voluntarily Without Good Reason. In the event
of Employee's voluntary Termination of Employment without Good Reason, the
Option, to the extent vested at the date of Termination, will remain exercisable
until the earlier of three months after Termination of Employment or the Stated
Expiration Date, at which time the Option will terminate, and with any remaining
unvested portion of the Option forfeited at the date of Termination.


(e)    Certain Definitions. The following definitions apply for purposes of this
Agreement:


(i)
"Cause" has the meaning as defined in Employee’s Employment Agreement.



(ii)
"Disability" means becoming Totally Disabled as defined in Employee’s Employment
Agreement.



(iii)
"Good Reason" has the meaning as defined in Employee’s Employment Agreement.



(iv)
"Termination of Employment” means the earliest time at which Employee is
employed by neither A-Mark nor a subsidiary of A-Mark and is not serving as a
Director of A-Mark.



(f)    Determination of Pro-Rata Portion. For purposes of Section 4(a), the
pro-rata portion of an Option that is to become vested will be the additional
number of Option Shares that would become vested if employment continued through
the next scheduled Vesting Date multiplied by a fraction the numerator of which
is the number of days from the latest previous vesting date (or July 1, 2020, if
no part of the Option yet vested) through the date of Termination




21



--------------------------------------------------------------------------------




of Employment and the denominator of which is 365 (for clarity, pro ration
applies to only one vesting tranche of the Option; any tranche that would have
vested after the next scheduled Vesting Date will be forfeited).


5.    Nontransferability. Employee may not transfer the Option or any rights
hereunder to any third party other than by will or the laws of descent and
distribution and, during Employee's lifetime, only Employee or his or her duly
appointed guardian or legal representative may exercise the Option, except for
transfers to a Beneficiary in the event of death or as otherwise permitted and
subject to the conditions under Section 10(b) of the Plan.    


6.    Employee Representations and Warranties Upon Exercise and Related Terms;
Filing of Registration Statement. In connection with Employee’s exercise of the
Option or any portion thereof, as a condition to such exercise, A-Mark may
require Employee to make any representation or warranty to A-Mark as may be
required under any applicable law or regulation. A-Mark will use its best
efforts to file with the Securities and Exchange Commission and cause to become
effective and remain effective a registration statement on Form S-8 registering
the offer and sale of A-Mark Shares from A-Mark to Employee under the Option
prior to the time at which in-the-money Option become exercisable (a “Form S-8
Registration Statement”). If such Form S-8 registration statement is effective
at the time of an exercise of the Option, A-Mark will waive the requirement that
Employee execute and deliver the Investment Representation Statement (Exhibit A
hereto).


7.    Miscellaneous.


(a)    Binding Agreement; Written Amendments. This Agreement shall be binding
upon the parties and any successors, heirs, executors, or administrators of the
parties. This Agreement constitutes the entire agreement between the parties
with respect to the Option, and supersedes any prior agreements or documents
with respect to the Option. No amendment or alteration of this Agreement which
may impose any additional obligation upon A-Mark shall be valid unless expressed
in a written instrument duly executed in the name of A-Mark, and no amendment,
alteration, suspension or termination of this Agreement which materially impairs
the rights of Employee with respect to the Option shall be valid unless
expressed in a written instrument executed by Employee.


(b)    No Promise of Employment. The Option and the granting thereof shall not
constitute or be evidence of an agreement or understanding, express or implied,
that Employee has a right to continue as an officer or employee of A-Mark or any
subsidiary for any period of time, or at any particular rate of compensation.


(c)    Governing Law. The validity, construction, and effect of this Agreement
shall be determined in accordance with the laws (including those governing
contracts) of the state of Delaware, without giving effect to principles of
conflicts of laws, and applicable federal law.


(d)    Tax Withholding. Employee must make arrangements satisfactory to A-Mark
to pay or provide for payment of withholding taxes due upon exercise of the
Option.


(e)    Notices. Any notice to be given A-Mark under this Agreement shall be
addressed to A-Mark at its principal executive offices at 2121 Rosecrans Avenue,
Suite 6300, El Segundo,




22



--------------------------------------------------------------------------------




California 90245, in care of the General Counsel, and any notice to Employee
shall be addressed to Employee at Employee’s address as then appearing in the
records of A-Mark.


(f)    Stockholder Rights. Employee shall not have any rights with respect to
A-Mark Shares (including voting rights) purchasable upon exercise of the Option
prior to the valid exercise of the Option and payment in full of the Exercise
Price.


(g)     Consent to Electronic Delivery. EMPLOYEE HEREBY CONSENTS TO ELECTRONIC
DELIVERY OF THE PLAN, ANY PROSPECTUS FOR THE PLAN AND OTHER DOCUMENTS RELATED TO
THE PLAN (COLLECTIVELY, THE “PLAN DOCUMENTS”), IN RESPECT OF THIS EQUITY AWARD
AND ALL OTHER EQUITY AWARDS THAT MAY BE GRANTED OR HAVE BEEN GRANTED BY THE
COMPANY. THE COMPANY WILL DELIVER THE PLAN DOCUMENTS ELECTRONICALLY TO EMPLOYEE
BY E-MAIL, BY POSTING SUCH DOCUMENTS ON ITS INTRANET WEBSITE OR BY ANOTHER MODE
OF ELECTRONIC DELIVERY AS DETERMINED BY THE COMPANY IN ITS SOLE DISCRETION. THE
COMPANY WILL SEND TO EMPLOYEE AN E-MAIL ANNOUNCEMENT WHEN A NEW PLAN DOCUMENT IS
AVAILABLE ELECTRONICALLY FOR EMPLOYEE’S REVIEW, DOWNLOAD OR PRINTING AND WILL
PROVIDE INSTRUCTIONS ON WHERE THE PLAN DOCUMENT CAN BE FOUND. UNLESS OTHERWISE
SPECIFIED IN WRITING BY THE COMPANY, EMPLOYEE WILL NOT INCUR ANY COSTS FOR
RECEIVING THE PLAN DOCUMENTS ELECTRONICALLY THROUGH THE COMPANY’S COMPUTER
NETWORK. EMPLOYEE WILL HAVE THE RIGHT TO RECEIVE PAPER COPIES OF ANY PLAN
DOCUMENT BY SENDING A WRITTEN REQUEST FOR A PAPER COPY TO THE COMPANY AT THE
ADDRESS SET FORTH IN SECTION 7(e) ABOVE. EMPLOYEE’S CONSENT TO ELECTRONIC
DELIVERY OF THE PLAN DOCUMENTS WILL BE VALID AND REMAIN EFFECTIVE UNTIL THE
EARLIER OF (i) THE TERMINATION OF EMPLOYEE’S PARTICIPATION IN THE PLAN AND (ii)
THE WITHDRAWAL OF EMPLOYEE’S CONSENT TO ELECTRONIC DELIVERY OF THE PLAN
DOCUMENTS. THE COMPANY ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS THE RIGHT AT
ANY TIME TO WITHDRAW HIS OR HER CONSENT TO ELECTRONIC DELIVERY OF THE PLAN
DOCUMENTS BY SENDING A WRITTEN NOTICE OF WITHDRAWAL TO THE COMPANY AT THE
ADDRESS SET FORTH IN SECTION 7(e) ABOVE. IF EMPLOYEE WITHDRAWS HIS OR HER
CONSENT TO ELECTRONIC DELIVERY, THE COMPANY WILL RESUME SENDING PAPER COPIES OF
THE PLAN DOCUMENTS WITHIN TEN (10) BUSINESS DAYS OF ITS RECEIPT OF THE
WITHDRAWAL NOTICE. EMPLOYEE ACKNOWLEDGES THAT HE OR SHE IS ABLE TO ACCESS, VIEW
AND RETAIN AN E-MAIL ANNOUNCEMENT INFORMING EMPLOYEE THAT THE PLAN DOCUMENTS ARE
AVAILABLE IN EITHER HTML, PDF OR SUCH OTHER FORMAT AS THE COMPANY DETERMINES IN
ITS SOLE DISCRETION.






















23



--------------------------------------------------------------------------------
























Exhibit C


A-Mark Precious Metals, Inc.


2014 Stock Award and Incentive Plan


Restricted Stock Units Agreement


This Restricted Stock Units Agreement (the "Agreement") confirms the grant on
November 22, 2019, (the "Grant Date") by A-Mark Precious Metals, Inc., a
Delaware corporation (the "Company" or “A-Mark”), to Gregory N. Roberts
("Employee"), of Restricted Stock Units (the "RSUs") relating to A-Mark Common
Stock, par value $0.01 per share (the "Shares"), as set forth below. The RSUs
are granted under Section 6(e) of the Company’s 2014 Stock Award and Incentive
Plan, as amended (the “Plan”), and under Section 3(d) of the Employment
Agreement between Employee and A-Mark, executed November 22, 2019 (the
“Employment Agreement”), in consideration of Employee’s entry into such
Employment Agreement and his continuing service to A-Mark in executive
capacities.


The principal terms of the RSUs granted hereby are as follows (subject to
adjustment in accordance with the Plan and this Agreement):


Number granted: 7,000 RSUs.


RSUs vest:


(i)
The RSUs, if they have not previously been forfeited as provided herein, will
vest as to 100% of the underlying Shares upon the achievement of the “Price
Performance Hurdle” not later than June 30, 2023. The Price Performance Hurdle
will be deemed to be achieved at the end of the earliest period of 30
consecutive calendar days beginning after the grant of the RSUs during which the
average closing price per share of Company Common Stock in the Nasdaq Global
Select Market on the trading days within that period is $15.00 or higher,
provided that Mr. Roberts remains employed by the Company continuously through
that vesting date.



(ii)
The RSUs, if not previously forfeited, will vest in whole or in part on an
accelerated basis upon the occurrence of certain events relating to Termination
of Employment, in accordance with Section 4 hereof, and





24



--------------------------------------------------------------------------------




will become fully vested and exercisable upon a Change in Control (including a
Change in Control prior to July 1, 2020), as defined in Section 8 of the Plan.


(iii)
The date of vesting under clause (i) or (ii) above is the “Vesting Date.” The
term “vesting” or “vests” means that Employee’s substantial risk of forfeiture
of the RSUs under this Agreement has lapsed. However, terms of this Agreement
and Company policies relating to clawback (or recoupment) of Shares or the cash
value of Shares delivered in settlement of the RSUs in some cases will continue
to apply after vesting.





Forfeiture and Clawback of RSUs:


(i)
The RSUs (including vested RSUs) will be forfeited, or Employee will be required
to surrender the Shares issued in settlement of the RSUs to the Company, or
Employee will be required to pay to the Company the fair market value of the
Shares issued in settlement of the RSUs, in the circumstances and under the
terms specified in Section 3(d) of the Employment Agreement.



(ii)
Except as provided in Section 4 of this Agreement, upon Employee’s Termination
of Employment before the Vesting Date, the RSUs will be forfeited.



(iii)
In the event that the Performance Hurdle is not achieved by June 30, 2023, the
RSUs, if not previously vested, will be forfeited.



Settlement: The RSUs that become vested will be settled by delivery of one Share
of the Company's Common Stock, $0.01 par value per Share, for each RSU being
settled. Such settlement will occur not later than the fifth business day after
the Vesting Date, except as otherwise provided in Section 4.


* * * *


The RSUs are subject to the terms and conditions of the Plan and this Agreement,
including the Terms and Conditions of Restricted Stock Units attached hereto and
deemed a part hereof. The number of RSUs, the Price Hurdle, the number and kind
of Shares deliverable in settlement of RSUs and the number of Shares subject to
clawback are subject to adjustment in accordance with Section 5 hereof and the
applicable sections of the Plan. Capitalized terms used in this Agreement but
not defined herein shall have the same meanings as in the Plan.


Employee acknowledges and agrees that (i) the RSUs are nontransferable as set
forth in Section 7 hereof and Section 10(b) of the Plan, (ii) the RSUs are
forfeitable and subject to clawback, as set forth herein, (iii) sales of Shares
delivered in settlement of RSUs will be subject to compliance with applicable
Federal and state securities laws, which may preclude such sales, and will be
subject to the Company's policies regulating insider trading by employees, and
(iv) a copy of the Plan and related information previously have been delivered
to Employee, are being delivered to Employee herewith, or are available as
specified in Section 1 hereof.




25



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, A-Mark Precious Metals, Inc. has caused this Agreement to be
executed by its officer thereunto duly authorized.




A-MARK PRECIOUS METALS, INC.
Date: November 22, 2019            
By:
Carol Meltzer
Executive Vice President and General Counsel






26



--------------------------------------------------------------------------------





TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS


The following Terms and Conditions apply to the RSUs granted to Employee by
A-MARK PRECIOUS METALS, INC. (the "Company"), as specified in the Restricted
Stock Units Agreement (of which these Terms and Conditions form a part). Certain
terms of the RSUs, including the number of RSUs granted, vesting date(s) and
settlement date(s), are set forth on the preceding cover page, which is an
integral part of this Agreement.


1.     General. The RSUs are granted to Employee under the Company’s 2014 Stock
Award and Incentive Plan (the “Plan”), which has previously been delivered to
Employee and/or is available upon request to the General Counsel of the Company.
All of the applicable terms, conditions and other provisions of the Plan are
incorporated by reference herein. Capitalized terms used in this Agreement but
not defined herein shall have the same meanings as in the Plan. If there is any
conflict between the provisions of this document and mandatory provisions of the
Plan, the provisions of the Plan govern. By accepting the grant of the RSUs,
Employee agrees to be bound by all of the terms and provisions of the Plan (as
presently in effect or later amended), the rules and regulations under the Plan
adopted from time to time, and the decisions and determinations of the Company's
Compensation Committee (the "Committee") made from time to time, provided that,
without the Employee’s written consent, no such Plan amendment, rule or
regulation or Committee decision or determination shall materially and adversely
affect the rights of Employee with respect to outstanding RSUs.


2.     Account for Employee. The Company shall maintain a bookkeeping account
for Employee (the "Account") reflecting the number of RSUs then credited to
Employee hereunder as a result of such grant of RSUs.


3.     Nontransferability. Until RSUs become settleable in accordance with the
terms of this Agreement, Employee may not transfer RSUs or any rights hereunder
to any third party other than by will or the applicable laws of descent and
distribution, except for transfers to a Beneficiary upon death of Employee or
otherwise if and to the extent permitted by the Company.


4.     Termination Provisions. In the event of Employee's Termination of
Employment for any reason before a given RSU has vested, such unvested RSU shall
be forfeited unless otherwise determined by the Committee or otherwise provided
in subsections (a) – (c) below. All references to RSUs mean only those
outstanding RSUs that have not been previously forfeited.


(a)     Death or Disability. In the event of the death of Employee or Employee's
Termination of Employment due to Total Disability (as defined below) on or after
July 1, 2020, a pro-rata portion (determined in accordance with Section 4(e)
below) of the RSUs (if not previously vested) will vest and become
non-forfeitable immediately, and such RSUs will have a settlement date that is
15 days following the date of death or the date of such Termination of
Employment.


(b)     Termination by the Company Not For Cause or by Employee for Good Reason.
In the event of Employee's Termination of Employment by the Company not for
Cause (as defined below) or by Employee for Good Reason (as defined below) on or
after July 1, 2020, all RSUs will vest and become non-forfeitable immediately,
and those RSUs will be settled at the settlement date specified on the Cover
Page hereof (subject to accelerated settlement under Section 4(a)).




27



--------------------------------------------------------------------------------






(c)     Termination by the Company For Cause or Voluntarily by Executive Without
Good Reason. In the event of Employee's Termination of Employment by the Company
for Cause or Termination of Employment by Employee voluntarily without Good
Reason, any then-outstanding RSUs not vested at or before the date of
Termination of Employment will be forfeited (unless otherwise determined by the
Committee), and those RSUs will be settled at the settlement date specified on
the Cover Page hereof (subject to accelerated settlement under Section 4(a)).


(d)      Certain Definitions. The following definitions apply for purposes of
this
Agreement:


(i)
"Cause" has the meaning as defined in Employee’s Employment Agreement.



(ii)
"Disability" means becoming Totally Disabled as defined in Employee’s Employment
Agreement.



(iii)
"Good Reason" has the meaning as defined in Employee’s Employment Agreement.



(iv)
"Termination of Employment” means the earliest time at which Employee is
employed by neither the Company nor a subsidiary of the Company and is not
serving as a Director of the Company.



(e)    Determination of Pro-Rata Portion. For purposes of Section 4(a), the
pro-rata portion of the RSUs that is to become vested will be the total number
of RSUs multiplied by a fraction the numerator of which is the number of days
from July 1, 2020 through the date of Termination of Employment and the
denominator of which is 1,095.


5.     Dividends and Adjustments.


(a)     Dividends. RSUs shall be entitled to payments or credits equivalent to
dividends that would have been paid if the RSUs had been outstanding Shares at
any record date that occurs before the settlement date. Such dividend
equivalents will be retained by the Company as cash, without interest, and paid
to Employee (or preferentially applied to tax withholding) at the time the
related RSUs are settled if and to the extent the related RSUs have become
vested and are settled.


(b)     Adjustments. The number of RSUs credited to Employee's Account and/or
the property deliverable upon settlement of RSUs shall be appropriately
adjusted, in order to prevent dilution or enlargement of Employee's rights with
respect to RSUs in connection with, or to reflect any changes in the number and
kind of outstanding Shares of Common Stock resulting from, any corporate
transaction or event referred to in Section 10(c) of the Plan (this provision
takes precedence over Section 5(a) in the case of a large and non-recurring cash
dividend or any non-cash dividend, and any adjustment otherwise shall take into
account any value received as dividend equivalents).


(c)     Terms and Settlement of RSUs Resulting from Adjustments. RSUs, cash and
other property deliverable in settlement of RSUs that directly or indirectly
result from adjustments to an




28



--------------------------------------------------------------------------------




RSU granted hereunder shall be subject to the terms (including vesting terms) as
apply to the granted RSU, and will become vested and be settled at the same time
as the granted RSU.


6.     Settlement.


(a)     Settlement. The settlement terms set forth on the Cover Page and in
Section 4 of this Agreement apply to the RSUs.


(b)     Code Section 409A Compliance. It is intended that the terms of RSUs
shall comply with requirements under Section 409A of the Internal Revenue Code
(the “Code”). The foregoing notwithstanding, if any RSUs are deemed to be a
deferral of compensation (taking into account the terms of any employment
agreement or other legally binding right of Employee), such RSUs will be subject
to no acceleration of settlement in the discretion of the Committee. In the case
of all RSUs, any rights of Employee or retained authority of the Company with
respect to the RSUs shall be automatically modified and limited to the extent
necessary so that Employee will not be deemed to be in constructive receipt of
income relating to the RSUs prior to settlement and so that Employee shall not
be subject to any penalty under Code Section 409A. The six-month delay rule
specified in Section 1(a)(iii)(B) of the “Compliance Rules Under Code Section
409A” (Appendix A to the Plan) applies to such RSUs that are deemed to be a
deferral of compensation under Section 409A.


7.    Nontransferability. Employee may not transfer the RSUs or any rights
hereunder to any third party other than by will or the laws of descent and
distribution, except for transfers to a Beneficiary in the event of death or as
otherwise permitted and subject to the conditions under Section 10(b) of the
Plan.    


8.    Other Terms Relating to RSUs.


(a)    Representations and warranties. As a condition to the settlement of the
RSUs, the Company may require Employee to make any other representation or
warranty to the Company as then may be required or deemed by the Company
advisable in order to ensure compliance under any applicable law or regulation.
 
(b)     Shareholder Rights. Employee acknowledges and agrees that he or she
shall have no voting rights or other rights of a stockholder with respect to the
RSUs or the Shares issuable in settlement of the RSUs until such time as the
Shares have been issued and delivered to Employee in settlement of the RSUs.    


(c)     Fractional RSUs and Shares. The number of RSUs credited to Employee's
Account shall include fractional RSUs, if any, calculated to at least three
decimal places, unless otherwise determined by the Committee. Unless settlement
is effected through a third-party broker or agent that can accommodate
fractional Shares (without requiring issuance of a fractional Share by the
Company), upon settlement of the RSUs Employee shall be paid, in cash, an amount
equal to the value of any fractional Share that would have otherwise been
deliverable in settlement of such RSUs.


(d)     Tax Withholding. Unless otherwise determined by the Company (at any
time) or unless Employee has at least 90 days before the settlement date made
arrangements satisfactory to the Company to otherwise provide for payment of
withholding taxes, at the time of settlement the




29



--------------------------------------------------------------------------------




Company will withhold from any Shares deliverable in settlement of the RSUs, in
accordance with Section 10(d) of the Plan, the number of whole Shares that,
together with any related cash withholding, has a value nearest to, but at least
equal to, the amount of income taxes, employment taxes or other withholding
amounts required to be withheld under applicable local laws and regulations, and
pay the amount of such withholding taxes in cash to the appropriate taxing
authorities (or make other arrangements that meet applicable tax withholding
requirements). Employee will be responsible for any taxes relating to the RSUs
not satisfied by means of such mandatory withholding. Employee acknowledges that
FICA (Social Security and Medicare) withholding taxes are payable upon the
vesting of the RSUs, based on the then Fair Market Value of the RSUs, and
Employee agrees that such amounts may be withheld from regular payroll payments
or any other payment of cash bonus or otherwise paid by Employee upon demand of
the Company, if the settlement date of the RSUs does not closely coincide with
the vesting of the RSUs.


(e)     Voluntary Participation. Employee's participation in the Plan is
voluntary. The value of the RSUs is an extraordinary item of compensation. As
such, the RSUs are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments, except that the cash value of the bonus foregone by Employee will be
deemed to be bonus paid for purposes of any employment agreement between the
Company and Employee. .


(f)     Consent to Electronic Delivery. EMPLOYEE HEREBY CONSENTS TO ELECTRONIC
DELIVERY OF THE PLAN, ANY PROSPECTUS FOR THE PLAN AND OTHER DOCUMENTS RELATED TO
THE PLAN (COLLECTIVELY, THE “PLAN DOCUMENTS”), IN RESPECT OF THIS EQUITY AWARD
AND ALL OTHER EQUITY AWARDS THAT MAY BE GRANTED OR HAVE BEEN GRANTED BY THE
COMPANY. THE COMPANY WILL DELIVER THE PLAN DOCUMENTS ELECTRONICALLY TO EMPLOYEE
BY E-MAIL, BY POSTING SUCH DOCUMENTS ON ITS INTRANET WEBSITE OR BY ANOTHER MODE
OF ELECTRONIC DELIVERY AS DETERMINED BY THE COMPANY IN ITS SOLE DISCRETION. THE
COMPANY WILL SEND TO EMPLOYEE AN E-MAIL ANNOUNCEMENT WHEN A NEW PLAN DOCUMENT IS
AVAILABLE ELECTRONICALLY FOR EMPLOYEE’S REVIEW, DOWNLOAD OR PRINTING AND WILL
PROVIDE INSTRUCTIONS ON WHERE THE PLAN DOCUMENT CAN BE FOUND. UNLESS OTHERWISE
SPECIFIED IN WRITING BY THE COMPANY, EMPLOYEE WILL NOT INCUR ANY COSTS FOR
RECEIVING THE PLAN DOCUMENTS ELECTRONICALLY THROUGH THE COMPANY’S COMPUTER
NETWORK. EMPLOYEE WILL HAVE THE RIGHT TO RECEIVE PAPER COPIES OF ANY PLAN
DOCUMENT BY SENDING A WRITTEN REQUEST FOR A PAPER COPY TO THE COMPANY AT THE
ADDRESS SET FORTH IN SECTION 9(e) BELOW. EMPLOYEE’S CONSENT TO ELECTRONIC
DELIVERY OF THE PLAN DOCUMENTS WILL BE VALID AND REMAIN EFFECTIVE UNTIL THE
EARLIER OF (i) THE TERMINATION OF EMPLOYEE’S PARTICIPATION IN THE PLAN AND (ii)
THE WITHDRAWAL OF EMPLOYEE’S CONSENT TO ELECTRONIC DELIVERY OF THE PLAN
DOCUMENTS. THE COMPANY ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS THE RIGHT AT
ANY TIME TO WITHDRAW HIS OR HER CONSENT TO ELECTRONIC DELIVERY OF THE PLAN
DOCUMENTS BY SENDING A WRITTEN NOTICE OF WITHDRAWAL TO THE COMPANY AT THE
ADDRESS SET FORTH IN SECTION 9(e) BELOW. IF EMPLOYEE WITHDRAWS HIS OR HER
CONSENT TO ELECTRONIC DELIVERY, THE COMPANY




30



--------------------------------------------------------------------------------




WILL RESUME SENDING PAPER COPIES OF THE PLAN DOCUMENTS WITHIN TEN (10) BUSINESS
DAYS OF ITS RECEIPT OF THE WITHDRAWAL NOTICE. EMPLOYEE ACKNOWLEDGES THAT HE OR
SHE IS ABLE TO ACCESS, VIEW AND RETAIN AN E-MAIL ANNOUNCEMENT INFORMING EMPLOYEE
THAT THE PLAN DOCUMENTS ARE AVAILABLE IN EITHER HTML, PDF OR SUCH OTHER FORMAT
AS THE COMPANY DETERMINES IN ITS SOLE DISCRETION.


9.     Miscellaneous.


(a)     Binding Agreement; Written Amendments. This Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties. This
Agreement constitutes the entire agreement between the parties with respect to
the RSUs, and supersedes any prior agreements or documents with respect thereto.
No amendment or alteration of this Agreement that may impose any additional
obligation upon the Company shall be valid unless expressed in a written
instrument duly executed in the name of the Company, and no amendment,
alteration, suspension or termination of this Agreement that may materially
impair the rights of Employee with respect to the RSUs shall be valid unless
expressed in a written instrument executed by Employee.


(b)     No Promise of Employment. The RSUs and the granting thereof shall not
constitute or be evidence of any agreement or understanding, express or implied,
that Employee has a right to continue as an employee, officer or director of the
Company or any of its subsidiaries or affiliates for any period of time, or at
any particular rate of compensation. Employee acknowledges and agrees that the
Plan is discretionary in nature and limited in duration, and may be amended,
cancelled, or terminated by the Company, in its sole discretion, at any time,
provided, however that any outstanding RSUs shall not be materially and
adversely affected without the written agreement of Employee. The grant of RSUs
under the Plan is a one-time benefit and does not create any contractual or
other right to receive a grant of restricted stock units or stock options or
benefits in lieu of units or stock options in the future. Future grants, if any,
will be at the sole discretion of the Company, including, but not limited to,
the timing of any grant, the number of units and vesting provisions.


(c)     Unfunded Plan. Any provision for distribution in settlement of
Employee's Account hereunder shall be by means of bookkeeping entries on the
books of the Company and shall not create in Employee any right to, or claim
against any, specific assets of the Company, nor result in the creation of any
trust or escrow account for Employee. With respect to Employee's entitlement to
any distribution hereunder, Employee shall be a general creditor of the Company.


(d)     Governing Law. THE VALIDITY, CONSTRUCTION, AND EFFECT OF THIS AGREEMENT
SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS (INCLUDING THOSE GOVERNING
CONTRACTS) OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAW. The RSUs and the granting thereof
are subject to Employee’s compliance with the applicable laws of the
jurisdiction of Employee’s employment.


(e)     Notices. Any notice to be given the Company under this Agreement shall
be addressed to the Company at 2121 Rosecrans Avenue, Suite 6300, El Segundo,
California 90245,




31



--------------------------------------------------------------------------------




attention: General Counsel, and any notice to Employee shall be addressed to
Employee at Employee’s address as then appearing in the records of the Company.






32



--------------------------------------------------------------------------------





Exhibit D


RELEASE




We advise you to consult an attorney before you sign this Release. You have
until the date that is seven (7) days after the Release is signed and returned
to A-Mark Precious Metals, Inc. to change your mind and revoke your Release.
Your Release shall not become effective or enforceable until after that date.


In consideration for the benefits provided under your Employment Agreement with
A-Mark Precious Metals, Inc. executed November 22, 2019 (the “Employment
Agreement”), and more specifically enumerated in Attachment 1 hereto, by your
signature below, you, for yourself and on behalf of your heirs, executors,
agents, representatives, successors and assigns, hereby release and forever
discharge the Company, its past and present parent corporations, subsidiaries,
divisions, subdivisions, affiliates and related companies (collectively, the
“Company”) and the Company's past, present and future agents, directors,
officers, employees, representatives, successors and assigns (hereinafter “those
associated with the Company”) with respect to any and all claims, demands,
actions and liabilities, whether in law or equity, which you may have against
the Company or those associated with the Company of whatever kind, including but
not limited to those arising out of your employment with the Company or the
termination of that employment. You agree that this release covers, but is not
limited to, claims arising under the Age Discrimination in Employment Act of
1967, 29 U.S.C. § 621 et seq., Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq., the Americans with Disabilities Act of 1990, 42 U.S.C. §
12101 et seq., the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., the
Employee Retirement Income Security Act of 1974,29 U.S.C. § 1001 et seq., the
California Fair Employment and Housing Act, California Government Code Section
12940 et seq., and any other local, state or federal law, regulation or order
dealing with discrimination in employment on the basis of sex, race, color,
national origin, veteran status, marital status, religion, disability, handicap,
or age. You also agree that this release includes claims based on wrongful
termination of employment, breach of contract (express or implied), tort, or
claims otherwise related to your employment or termination of employment with
the Company and any claim for attorneys' fees, expenses or costs of litigation.


This Release covers all claims based on any facts or events, whether known or
unknown by you, that occurred on or before the date of this Release. Except to
enforce this Release, you agree that you will never commence, prosecute, or
cause to be commenced or prosecuted any lawsuit or proceeding of any kind
against the Company or those associated with· the Company in any forum and agree
to withdraw with prejudice all complaints or charges, if any, that you have
filed against the Company or those associated with the Company.


Anything in this Release to the contrary notwithstanding, this Release does not
include a release of (i) your rights under the Employment Agreement or your
right to enforce the Employment Agreement; (ii) any rights you may have to
indemnification or insurance under any agreement, law, Company organizational
document or policy or otherwise; (iii) any rights you may have to equity
compensation or other compensation or benefits under the Company's equity,
compensation or benefit plans; or (iv) your right to enforce this Release.


By signing this Release, you further agree as follows:




33



--------------------------------------------------------------------------------






You have read this Release carefully and fully understand its terms;


You have had at least twenty-one (21) days to consider the terms of the Release;


You have seven (7) days from the date you sign this Release to revoke it by
written notification to the Company. After this seven (7) day period, this
Release is final and binding and may not be revoked;


You have been advised to seek legal counsel and have had an opportunity to do
so;


You would not otherwise be entitled to the benefits provided under your
Employment Agreement had you not agreed to execute this Release; and


Your agreement to the terms set forth above is voluntary.




Name: ____________________________________


      
Signature: ______________________________________         Date: ____________






Received by: ____________________________________        Date: ____________






Attachment: Attachment 1- Schedule of Termination Payments and Benefits








34

